UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a)of the Securities Exchange Act of 1934(Amendment No. ) Filed by the Registrant xFiled by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Krispy Kreme Doughnuts, Inc.(Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: May 7, 2010 Dear Fellow Shareholders: At our 2008 Annual Meeting of Shareholders, we announced a series of strategic initiatives designed to lay a solid foundation for the future growth of Krispy Kreme, but also stated that the benefits of that implementation would not be clearly visible for at least two years. At the time, we were debt-laden, restricted by lender covenants, and had little free cash flow to invest in our future. We also had a myriad of other problems, such as poor franchisee relationships, a rapidly declining revenue base, and a legacy of lawsuits and government investigations, to name just a few. In the face of these challenges, and with a renewed commitment to our shareholders, we were determined to move forward confidently with a brand and a product that we believed were truly iconic. We have made substantial progress in the past two years in building a stronger foundation for our company and improving our business model. Our survival is no longer in question. Our net debt of slightly over $23 million (down from $52 million two years ago) is manageable, and we are continuing to look for ways to further strengthen our balance sheet. Our cash flow is healthy, and we have budgeted in excess of $13 million in fiscal 2011 for capital expenditures, much of which will be devoted to store renovation and construction of new stores. We generated positive company same store sales in all four quarters of fiscal 2010 and, despite the difficult economy, we delivered substantially higher operating income. We essentially broke even in fiscal 2010, compared to a net loss of $67.1 million in fiscal 2008 and $4.1 million in fiscal 2009. We ended fiscal 2010 with 582 Krispy Kreme stores across the U.S. and 18 other countries, up from 449 stores 2 years ago. We also continued to develop, test and refine our smaller satellite stores that are supplied through the hub and spoke distribution model. These efforts position Krispy Kreme for a number of improvements to our operating model, including reduced investment costs for a given level of sales, and greater efficiencies and quality consistency through centralized production. By shifting to the small shop focus and increasing the number of Krispy Kreme retail shops in high traffic areas, we are making ourselves more convenient for our customers, which should enable us to increase on-premises sales of doughnuts and complementary products. We also are trial testing new products to create broader appeal, addressing both seasonal and day part issues. In our off-premises grocery and convenience store channels, we are re-energizing the business by introducing and marketing new longer shelf-life products and rationalizing delivery routes. In terms of relationships with our franchisees, we have openly admitted that we had fallen short of franchisee expectations. We have set a goal of becoming a world-class franchisor, and we are rebuilding strong and trusting relationships with our franchisees by providing value-added support in areas such as marketing and store operations, while deploying management tools to assist them in cost of goods sold, labor management and other areas. We view the success of our franchisees and the expansion of our franchise base as a key measurement of our success, and we have established the infrastructure to support further franchise development, both domestically and internationally. We currently have commitments for almost 200 new franchise stores, a pipeline we intend to build upon further. While much has been accomplished, much remains to be done, and fiscal 2011 will be part of the continued transition of our business. We are highly confident that at this time next year, we will be further along in achieving our goals and that tangible results from our continued execution will be increasingly evident. The groundwork for a revitalized Krispy Kreme has been laid by our team members and our franchisees, the two groups who are most responsible for the progress to date in turning around the business. Through their efforts, Krispy Kreme is once more positioned to grow over the long-term, and we are more committed than ever that our brand will continue to be increasingly recognized as one of the most iconic and beloved in the world. In closing, I want to thank our customers, our team members, our franchisees and, of course, our shareholders, for their ongoing support. Sincerely, James H. MorganChairman, President and Chief Executive Officer May 7, To Our Shareholders: On behalf of the Board of Directors and management of Krispy Kreme Doughnuts, Inc., I invite you to the Annual Meeting of Shareholders to be held on Tuesday, June 22, 2010, at 9:00 a.m., Eastern Time, at Embassy Suites Hotel, Gaines Ballroom, 460 North Cherry Street, Winston-Salem, North Carolina 27101. We look forward to greeting those shareholders able to attend. Details of business to be conducted at the Annual Meeting are provided in the enclosed Notice of Annual Meeting of Shareholders and Proxy Statement. Also enclosed for your information is a copy of our Annual Report on Form 10-K for the fiscal year ended January 31, 2010, which contains financial statements and other important information about our business. It is important that your shares are represented at the Annual Meeting whether or not you plan to attend.
